Citation Nr: 0529158	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02 12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1970, and from March 1971 to November 1986.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 decision of the RO 
that, in part, denied a disability rating in excess of 40 
percent for a service-connected low back disability; and from 
a June 2002 decision that denied entitlement to a TDIU.  The 
veteran timely appealed each decision.

In October 2003, the veteran testified at a hearing before 
the undersigned.  During the hearing, the veteran withdrew 
his appeal of the issue of an increased, compensable 
disability rating for bilateral hearing loss.

In March 2004, the Board remanded the issues for additional 
development.  

In February 2005, VA's Appeals Management Center (AMC) 
granted service connection for a left shoulder condition with 
tenosynovitis, and assigned a 20 percent evaluation under 
Diagnostic Code 5201, effective August 2000; and granted 
service connection for plantar fasciitis of each foot, and 
assigned each a 10 percent evaluation under Diagnostic Code 
5299-5284, effective August 2000.  As the record, to date, 
reflects no disagreement with either the initial ratings or 
the effective date assigned, it appears that the RO's grant 
of service connection resolved those matters.

Also in March 2004, the Board noted that the veteran's 
testimony had raised the issue of service connection for a 
cervical spine disability, with manifestations into the upper 
extremities.  As it appears no action has been taken on the 
matter, it is again referred to the RO for appropriate 
action.  

The Board's decision on the claim for a disability rating in 
excess of 40 percent for a low back disability is set forth 
below.  The claim for entitlement to a TDIU is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested primarily 
by degenerative disc disease, degenerative changes, and 
moderate-to-severe limitation of motion with characteristic 
pain and absent ankle jerk with little intermittent relief.

2.  Ankylosis, neurologic deficit in the left lower 
extremity, or atrophy on the muscles of the lower extremities 
has not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for a low 
back disability are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the August 2002 statement of the case (SOC), the 
September 2002 and February 2005 SSOCs, and the May 2001, 
February 2002, and April 2004 letters, the RO notified the 
veteran of the legal criteria governing the claim (to include 
the applicable rating criteria), the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim for a disability rating in excess of 
40 percent for a low back disability.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

VA's May 2001, February 2002, and April 2004 letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that the veteran 
provide the names and addresses of medical providers, the 
time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.

The April 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Court has also held that an error in 
the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  

The Board finds that, in this case, any delay in issuing the 
section 5103(a) notice was not prejudicial.  He had the 
opportunity to submit evidence and information after the 
notice, and to have his claim adjudicated by the RO or AMC 
prior to consideration by the Board.  If he submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and obtained 
copies, as well, of outpatient treatment records.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  The veteran 
has also been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

Service connection was established for chronic low back pain 
syndrome, effective December 1986.

The veteran underwent a VA examination in June 2001.  He 
reported undergoing a discectomy at the L3-L4 level in 1990, 
when his back pain became severe.  Current symptoms included 
daily pain in the thoracic and lumbar spine radiating down 
his legs, weakness, stiffness, fatigability, and lack of 
endurance.  The veteran also reported flare-ups occurring 
with any bending, pushing, or pulling, and alleviated with 
pain medication and rest.  The veteran did not use any 
assistive devices.  Examination of the lumbosacral spine 
revealed lumbar spasm and obvious painful motion on bending, 
but with no tenderness and no postural abnormalities.

Range of motion of the lumbar spine, was to 50 degrees on 
flexion; to 15 degrees on extension; to 10 degrees on right 
lateral bending, and 15 degrees on left lateral bending; and 
to 10 degrees on rotation to the right and left.  X-rays 
revealed some degenerative changes with narrowing of L5-S1.  
The VA examiner diagnosed chronic thoracic and lumbar strain, 
lumbar radiculopathy, and lumbar degenerative disc disease.

The report of a May 2002 VA examination reveals that the 
veteran had daily pain in his thoracic and lumbar spine, 
radiating down his legs, which interfered with his ability to 
bend, lift, push, pull, and squat.  He reported continuing 
flare-ups occurring with any bending, pushing, or pulling, 
and resulting in approximately 20 percent additional 
limitation.  Examination of the lumbosacral spine revealed 
paralumbar spasm with painful motion on bending, and no 
tenderness.  Straight leg raising was positive, bilaterally, 
at 45 degrees.  

Range of motion of the lumbar spine, was to 20 degrees on 
active flexion and to 25 degrees on passive flexion; to 10 
degrees on active extension and to 12 degrees on passive 
extension; to 20 degrees on active lateral bending to each 
side, and to 25 degrees on passive lateral bending to each 
side; and to 22 degrees on active rotation to the right and 
20 degrees on active rotation to the left.  The VA examiner 
diagnosed chronic thoracic and lumbar sprain, lumbar 
radiculopathy, lumbar degenerative disc disease, and 
degenerative joint disease of the lumbar and thoracic spine.

In October 2003, the veteran testified that he had back pain 
every day, took medication, and did some stretches in the 
morning to loosen up.  He also testified that, other than for 
the surgery, no doctor had ever prescribed bed rest for 
treatment of his back disability.

The report of a June 2004 VA examination reflects that the 
veteran continued to have low back pain that had increased in 
intensity, despite his prior surgery.  Reported symptoms 
included an aching pain across his back that was present all 
the time and radiated to both legs intermittently, and 
increasing pain after walking for 30 minutes, repeated 
bending, climbing stairs, or driving for more than 45 
minutes.  Flare-ups occurred every couple of weeks, and 
required medication and bed rest for a day or two until pain 
improved to a tolerable level.

Range of motion of the lumbar spine, was to 45 degrees on 
flexion; to 30 degrees on extension; to 25 degrees on right 
lateral bending, and 20 degrees on left lateral bending; and 
to 25 degrees on rotation to the right, and 15 degrees on 
rotation to the left.  X-rays revealed evidence of narrowing 
and L5-S1 disc and degenerative changes in the spine.

Neurological examination revealed no muscle weakness or 
sensory deficit.  Deep tendon reflexes were 2+ at the knee 
joints, and 1+ at the left ankle joint and absent at the 
right ankle joint.  The diagnoses were low back pain, status-
post back surgery, L5-S1; disc disease with evidence of S1 
radiculopathy on right (absent ankle reflex); and range of 
motion limitation due to muscle spasm and pain, worsened by 
repetitive examination. 

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran's low back disability is rated as 40 percent 
disabling under the former provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.

Under former Diagnostic Code 5293 (renumbered 5243), a 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

Recent VA examinations showed sciatic neuropathy, muscle 
spasm, and absent right ankle reflex.  

Given these objective findings, the veteran's complaints, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that these findings approximate the criteria for a 60 
percent rating under the oldest version of the rating 
criteria applicable to this claim.  Diagnostic Code 5293; see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The question now becomes whether the veteran is entitled to a 
rating in excess of 60 percent.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002.  See 67 Fed. Reg. 54345 (August 22, 
2002).  VA again revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  

VA has a duty to adjudicate the claim under the former 
criteria during the entire appeal period, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Because the veteran has been awarded a 60 percent rating, he 
could not receive a higher rating on the basis of 
incapacitating episodes.

The notes following Diagnostic Code 5243 and the last version 
of Diagnostic Code 5293, provide that, when evaluating on the 
basis of chronic orthopedic and neurologic manifestations, VA 
should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurological disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

The orthopedic manifestations of the veteran's back 
disability consist of limitation of motion, and the 
neurologic manifestations consist of impairment of the 
sciatic nerve.

Under criteria in effect between September 2002 and September 
2003, a maximum rating of 40 percent was available for severe 
limitation of motion in the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Disability of the sciatic nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005), which provides an 80 
percent evaluation for complete paralysis, the foot dangles 
and drops, no motion is possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  A 60 percent rating is provided for severe incomplete 
paralysis with muscle atrophy.  A 40 percent rating is 
provided for moderately severe incomplete paralysis; a 20 
percent rating for moderate incomplete paralysis; and a 10 
percent when there is mild incomplete paralysis.  

Assuming arguendo that the veteran has sever limitation of 
motion, he would be entitled to a 40 percent rating for the 
orthopedic component of his back disability.  

The June 2004, examiner found that the veteran's neurologic 
disability consisted of radiculopathy involving the sciatic 
nerve on the right.  The examiner found no muscle weakness, 
which would belie a finding of absent motion or atrophy.  
Thus, the veteran would be entitled to, at most, the rating 
for moderately severe paralysis of the sciatic nerve.  A 40 
percent rating for the orthopedic component of the 
disability, and 40 percent rating for the neurologic 
component would combine for a 60 percent rating under 
38 C.F.R. § 4.25 (2005).

The most recent version of the back rating criteria retains 
the same criteria for rating sciatic nerve disability, but 
altered the criteria for evaluating the orthopedic component 
by providing a General Rating Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  This formula assigns a 
maximum 40 percent evaluation for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Higher evaluations are assigned for ankylosis, but the 
veteran retains significant back motion, and thus does not 
have ankylosis.  The provisions of 38 C.F.R. § 4.40, 4.45, 
4.59, are not for consideration where, as in this case, the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The newest rating criteria also do not provide a basis for an 
evaluation in excess of 60 percent.  As just discussed, the 
veteran's neurological manifestations warrant, at most, a 
separate 40 percent evaluation.  Because the veteran does not 
have ankylosis, the General Rating Formula does not permit an 
evaluation for the orthopedic component in excess of 40 
percent.  These evaluations do not combine for an evaluation 
in excess of 60 percent.  38 C.F.R. § 4.25.  Hence, the 
alternate rating criteria, as discussed above, do not provide 
a basis for a higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003).  

For the foregoing reasons, the Board finds that a 60 percent, 
but no higher, evaluation is warranted for the veteran's low 
back disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293.

Additionally, there is no showing that the veteran's low back 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant referral for consideration 
of a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the February 2005 SSOC).  
In this regard the veteran has not undergone recent 
hospitalizations.  As will be discussed in the remand below, 
the veteran has asserted that his disability prevents him 
from gainful employment, and thereby warrants a TDIU.  
However, inasmuch as he is not currently employed, the Board 
finds that the disability is not causing marked interference 
with any current employment so as to warrant an 
extraschedular evaluation (as opposed to a possible TDIU).  
In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 60 percent rating is granted for a low back disability.


REMAND

The veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  There is conflicting evidence on 
this question.  As the record does not currently include a 
specific medical opinion addressing unemployability, the 
Board must remand the case.  See Friscia v. Brown, 7 Vet. 
App. 294 (1994) (holding in the case of a claim for TDIU, 
that VA has a duty to obtain medical opinions as to 
employability).  VA has the duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disability(ies) has on 
his (or her) ability to work.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The AMC or RO should arrange for the 
veteran to undergo orthopedic, 
neurologic, and psychiatric examination 
of his service-connected disabilities-
namely, a low back disability, rated 60 
percent disabling; post-traumatic stress 
disorder (PTSD), rated 30 percent 
disabling; a left shoulder disability, 
rated 20 percent disabling; plantar 
fasciitis of each foot, each separately 
rated 10 percent disabling; and bilateral 
defective hearing, rated 0 percent 
(noncompensable) disabling-to determine 
whether these disabilities preclude 
gainful employment.  The claims file, to 
include a copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the veteran, and 
the report of the examination(s, or 
addendums,) should note review of the 
claims folder.  

The examiner(s) should than render an 
opinion as to whether, it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the veteran 
is unable to obtain or retain 
substantially gainful employment as a 
result of his service-connected 
disabilities.

The examiner(s) should set forth a 
rationale for the conclusions reached.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.  

The veteran is hereby advised that a 
failure to report to any such scheduled 
examination(s), without good cause, may 
well result in a denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, 
the illness or hospitalization of the 
claimant and death of an immediate family 
member.  If the veteran fails to report 
to any scheduled examination(s), the RO 
or AMC must obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the date and time of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

5.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board if otherwise appropriate.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


